Matter of Aissatou D. v Mamadou D. (2016 NY Slip Op 02023)





Matter of Aissatou D. v Mamadou D.


2016 NY Slip Op 02023


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


556

[*1]In re Aissatou D., Petitioner-Appellant,
vMamadou D., Respondent-Respondent.


Carol L. Kahn, New York, for appellant.
Neal D. Futerfas, White Plains, for respondent.
Leslie S. Lowenstein, Woodmere, attorney for the child.

Order, Family Court, New York County (Fiordaliza A. Rodriguez, Special Referee), entered on or about February 10, 2015, which, after a fact-finding hearing, dismissed petitioner mother's family offense petition, unanimously affirmed, without costs.
Family Court's determination that the mother failed to establish, by a fair preponderance of the evidence, that respondent father had committed acts warranting an order of protection, has a sound and substantial basis in the record (Matter of Everett C. v Oneida P., 61 AD3d 489, 489 [1st Dept 2009]; Family Ct Act § 812[1]; Penal Law §§ 240.26[3], 240.30[2]). Family Court's finding that the father's testimony was more credible than the mother's is entitled to great deference, and will not be disturbed on appeal (61 AD3d at 489). We have considered the mother's argument that she is entitled to a de novo review, and find it unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK